ORIGINAL                                               08/16/2022



                                                                                            Case Number: PR 22-0004

Petitioner Name ViElbrid A/iCk01                                                 FILED
Address   253     I 2nil        W
City, State, Zip 44,550utia, Alr                                                 AUG 1 1 2022
                                                                              Bowen Greenwood
Telephone /A        /fii5 -57/75                                            Clerk of Supreme Court
                                                                               State of Montana
E-mail tile,kott 15, ify fil. con,

                 SUPREME COURT OF THE STATE OF MONTANA
                                     No   PR 2,2-Co04
IN RE PETITION OF  /ICTY. M401                                    (name)
FOR REINSTATEMENT TO ACTIVE STATUS
IN THE STATE BAR OF MONTANA



                                       PETITION


       COMES NOW          V/ (And    4,11,01                     (name)    and    respectfully

petitions this Court for reinstatement to active status pursuant to Section 3 of the By-Laws of

the State Bar of Montana.

       Petitioner was admitted to the State Bar of Montana on October 1, 2019          (date)

Petitioner (check one):

       Voluntarily chose inactive status on October 1, 2019                             (date).

                                                                                        (date).
   El Voluntarily chose emeritus status on
                                                                                        (date).
   El Voluntarily chose senior status on
   El Was placed on inactive status by the State Bar of Montana pursuant to Rules 3B2, 5,

       and 12, of the Rules for Continuing Legal Education on                           (date)

       as a result of noncompliance with CLE requirements.

   11 Was suspended for noncompliance with CLE requirements on                          (date).
   F7Has been suspended for three or more consecutive years for nonpayment of dues.
                                                                            (date).
   ri Petitioner was suspended on
       voluntarily resigned membership on                                                 (date).


       Petitioner is willing and able to pay active dues, fees, and the state license tax to the

State Bar of Montana and comply with any continuing education requirements this Court

may impose.

       Petitioner 11is          I is not actively practicing law in another jurisdiction. (If so,

provide the jurisdiction(s) and dates of active status

                                                                                               .)

       Petitioner Z has /         has not been employed as a law clerk while on inactive status.

                                                                   tc- inth Circuit Court of Appeal
(If so, provide the court(s) and dates of employment as a law clertN
August 2019-August 2020; U.S. District Court, D. Mont, August 2020-August 2022
                                                                                                )

       Petitioner Ois / 0 is not currently suspended, disbarred, or otherwise ineligible to

practice law in another jurisdiction. (If so, provide the pertinent details.)

       Petitioner Dis /     2    is not currently subject to disciplinary proceedings or pending

disciplinary proceedings in another jurisdiction. (If so, provide the pertinent details.)

       Petitioner ❑ has / 17Ihas not been charged with a criminal offense while not on

active status. (If so, provide the pertinent details.)

       Petitioner ❑ has / ['has not accrued delinquent debt or filed for bankruptcy while

not on active status. (If so, provide the pertinent details.)
        Petitioner CI has / El has not failed to fulfill the obligations of a public office or

professional license (other than as an attorney) while not on active status. (If so, provide the

pertinent details.)

        Finally, petitioner ri has /      E has not    committed any acts or omissions while not on

active status which would be sanctionable under the Montana Rules of Professional Conduct.

(If so, provide the pertinent details.)

        WHEREFORE, petitioner requests reinstatement as an active member of the State Bar

of Montana.

        The above statements are true based upon petitioner's knowledge and belief.

        DATED this        r      day of            r5 -1"                 , 20 22 .




                                         BY:                 ///0
                                                                    etitioner




        SUBSCRIBED AND SWORN TO before me this                   day of

        20 22    bv     ///'                   /                                  (petitioner's name).



            JOANN JETT CORSON            Notary Signature                                     r17 4dir M- --
            NOTARY PUBLIC for the
               State of Montana          Printed Name o       rY iti              th      COTS Cril
                 pganorence, MT          Residing at f:   4-/__.e-,--t--e--6 1'37 /
             y Commission Expires
             Sepyember 20, 2024,         Notary Public or the State of      //714-7, (--      --tx--.1r---'
                                         My Commission Expires            9 ,z.o. z4z 4-

This original petition and one copy must be submitted to the Montana Supreme Court Clerk's Office, P.O. Box
203003, Helena, MT 59620. Please also provide a copy to the State Bar at P.O. Box 577, Helena, MT 59624.